Citation Nr: 1704930	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  16-17 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased initial rating for a low back disability. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran has active duty service from April 1952 through April 1958, with the United States Air Force. 

This appeal comes to the Board of Veterans' Appeals ("Board") from February 2012 and August 2014 rating decisions by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Los Angeles, California (hereinafter Agency of Original Jurisdiction ("AOJ")).

In the February 2012 Rating Decision, the Veteran was granted service connection for a lumbar spondylosis/laminectomy disability, with an initial evaluation of 10 percent effective November 23, 2005, the date of his application for service connection.  The RO further staged the Veteran's rating, granting a 100 percent convalescence rating effective February 11, 2008, and resuming the 10 percent evaluation beginning on and after April 1, 2008.  The Veteran appealed this initial evaluation, and was denied an increased rating in a September 2012 Rating Decision.  

In March 2013, the Veteran submitted a statement expressing disagreement with the September 2012 Rating Decision.  Specifically, the Veteran reported he "disagreed" with the continued 10 percent rating for his lumbar spondylosis and asked the RO to review his file and increase his rating.  The Board finds that this March 2013 letter is a timely appeal of his denial for an increased rating.  38 C.F.R. § 20.302(a).  However, the RO failed to take any further actions or issue a Statement of the Case following the Veteran's timely submission of the March 2013 Notice of Disagreement.  See  38 U.S.C.A. § 7105(d)(1)(c).  As such, the Board finds the Veteran's claim based off the September 2012 Rating Decision remains in appellate status.  

Subsequently, in March 2014, the Veteran submitted a supplemental claim for an increased rating.  The Board finds that this request does not represent a separate claim, but is rather a statement from the Veteran expressing disagreement with his continued 10 percent disability evaluation.  Thereafter, the RO issued a Rating Decision in August 2014, granting the Veteran an increased evaluation of 20 percent, effective March 7, 2014, the date of his supplemental claim.  However, as noted above, the March 7, 2014 letter does not represent a separate claim.  The Board therefore finds this August 2014 Rating Decision was issued in error and that the Board may properly take jurisdiction over the Veteran's disagreement with the September 2012 Rating Decision.  38 U.S.C.A. § 7104.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  

The issue of a proposed rating reduction for the Veteran's bilateral lower extremity radiculopathy has been raised by the record in the August 2014 Rating Decision.  However, this issue has not been fully adjudicated by the AOJ and the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  For the period November 23, 2005 through February 11, 2008, the Veteran's lumbar spondylosis disability was manifested by symptoms of pain, weakness, fatigability, and limitation of motion.  However, there was no evidence of unfavorable ankylosis or limitation of forward flexion to 30 degrees or less during this period.   

2.  Beginning on and after April 1, 2008, the Veteran's lumbar spondylosis disability was manifested by symptoms of pain, fatigue, stiffness, weakness, muscle spasms, limitation of motion, including limitation of forward flexion to 30 degrees, and difficulty with activities of daily living.  However, there was no evidence of unfavorable ankylosis during this period.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 20 percent, but no greater, for lumbar spondylosis have been met for the period from November 23, 2005 through February 11, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5242 (2016).

2.  Beginning on and after April 1, 2008, the criteria for an increased initial rating of 40 percent, but no greater, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including letters dated in August 2012 and March 2013, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The RO has secured the Veteran's service treatment records ("STRs") and VA treatment records.  For his part, the Veteran has submitted personal statements and arguments from his representative.  

The Veteran was also afforded VA examinations in August 2012 and June 2014 in connection with his claim for an increased evaluation for his service-connected lumbar spine disability.  The Board finds that these VA examinations are adequate, as they were predicated on a review of the Veteran's pertinent medical history as well as on an examination and fully address the rating criteria that are relevant to rating the lumbar spine disability in this case.  The examinations also considered functional loss and whether there were incapacitating episodes.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since he was last examined in June 2014.  38 C.F.R. § 3.327(a).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  There has been no allegation otherwise made by the Veteran or his representative in this regard.

Lastly, in deciding the claim below, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Governing Laws and Regulations for Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is November 23, 2005.  Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Additionally, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

The Veteran's lumbar spondylosis is rated under Diagnostic Code 5242, for degenerative arthritis of the spine.  The Board finds that Diagnostic Code 5242 provides the potential for the most favorable rating for the Veteran, and as such, the Board will continue to apply this Diagnostic Code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that from November 23, 2005 to February 11, 2008, the Veteran meets the criteria for a higher 20 percent evaluation, after considering the Veteran's functional loss due to weakness, fatigability, and pain.  Thereafter, beginning on and after April 1, 2008, the Board finds that the Veteran is entitled to an increased evaluation of 40 percent, but no greater, after considering the Veteran's functional loss due to weakness, muscle atrophy, gait disturbance, and limitation of forward flexion to 30 degrees.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; See also DeLuca, 8 Vet. App. at 206-207.  


i.  Entitlement to an Initial Evaluation in Excess of 10 Percent for the Period November 23, 2005 through February 11, 2008:

Having reviewed the complete record, and after affording the Veteran the benefit of the doubt, the Board finds that the Veteran's symptoms more nearly approximate a 20 percent disability rating for the period beginning November 23, 2005 through February 11, 2008.  Specifically, the Board makes this determination after considering the Veteran's functional loss due to weakness, fatigability, and pain.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; See also DeLuca, 8 Vet. App. at 206-207.  

In the February 2012 Rating Decision, the RO granted the Veteran a 10 percent disability rating for the period beginning November 23, 2005 through February 11, 2008.  In assigning this initial 10 percent rating, the RO stated the factors of DeLuca were considered, but did not warrant the assignment of a higher rating.  However, the Board finds this determination to be inconsistent with the objective medical findings of record, which clearly demonstrate additional limitations and symptoms which warrant a higher rating.  See e.g. Thompson v. McDonald, 815 F.3d 781, 784 (Fed. Cir. 2016) (observing that, although the relevant portion of § 4.71a addresses the spine and provides for disability evaluations with or without pain, it contains no mention of functional loss).  

For example, during a physical examination in November 2005, the Veteran is observed to walk with an abnormal gait and described as in obvious pain.  See Loma Linda VAMC Records.  Additionally, the examining physician observed muscle spasms across the Veteran's lower back.  During a subsequent examination in May 2006, the Veteran was described as "visibly weaker" and walking with a more unsteady gait.  An examination in June 2006 reported the Veteran had a restricted range of motion with diffuse pain and tenderness across his lower back.  Straight leg raise testing was positive for pain bilaterally, and the Veteran's overall movements were noted to be very tight.  Following this examination, the Veteran was outfitted for assistive devices, including a raised toilet seat, a shower chair, and grab bars as the Veteran experienced difficulty standing for extended periods. 

Diagnostic imaging reports during this time show progressive degenerative wear of the lumbar spine, as well as a narrowing of the spinal canal.  Specifically, a magnetic resonance imaging ("MRI") from December 2005 reported a retrolisthesis (i.e. displacement of one vertebral body over another adjacent vertebra) of the L3 vertebra over the L4 vertebra of approximately 5 mm.  There was "mild" central canal narrowing of the L3-L4 and L4-L5 vertebras, and "moderate" neural foraminal stenosis "most notably" at the L3-L4 level.  A subsequent MRI was performed in February 2007.  The results of this MRI were interpreted to show moderate degenerative spinal canal stenosis (i.e. a narrowing of the spinal canal) throughout the L2, L3, and L4 vertebras.  A bulging disc was additionally reported at the L5 vertebra. 

In addition to the pain, muscle spasms, and limited range of motion, the Veteran was observed have decreased strength and muscle atrophy.  For example, during a physical examination in May 2007, the Veteran was reported to have motor strength of less than 4/5, on his right side and motor strength of 4/5 of his left side.  The Veteran was observed to be in pain throughout range of motion testing of the lumbar spine, through extension, and flexion, although no degrees were reported.  Muscle spasms were noted following palpation of the spine and during range of motion testing.  Following this examination, the Veteran was scheduled for lumbar facet joint injections, as he reported the effectiveness of his pain medications had been decreasing.  Notably, the examiner reported the Veteran appeared "anxious" throughout the examination due to obvious "pain and distress." 

Subsequently, in September 2007, the Veteran reported his pain had increased to the point where he accepted recommendations for spinal surgery.  In preparation for his surgery, an additional computerized tomography ("CT") scan of his lumbar spine was performed.  This image reported the Veteran had continued spinal canal stenosis, greatest at L4-L5 and L5-S1.  Additionally, the CT scan showed "severe" right neuroforaminal narrowing at the L3-L4 vertebras.  Bilateral moderate neuroforaminal narrowing was additionally noted at L4-L5 and L5-S1.  Thereafter, the Veteran proceeded with a lumbar laminectomy of the L2-L3 and L4-L5 vertebras on February 11, 2008. 

Therefore, based upon a review of the Veteran's treatment records prior to February 11, 2008, the Board finds the Veteran is entitled to an increased initial evaluation.  Specifically, the Board finds the Veteran's symptoms more nearly approximate a 20 percent disability rating after considering the objective medical evidence, which consistently documented increased pain with range of motion testing, muscle weakness, fatigability, and gait instability. 

However, despite the obvious pain and functional impairment experienced by the Veteran during this period, the Board finds he does not meet the criteria for a disability rating in excess of 20 percent.  Notably, although the Veteran was observed to have a restricted range of motion, there was no evidence he was unable to perform forward flexion of less than 30 degrees.  As such, the Veteran does not meet the criteria for a higher initial disability evaluation during this period. 

ii.  Entitlement to an Initial Evaluation in Excess of 10 Percent Beginning on and After April 1, 2008:

Following the Veteran's spinal surgery, he was granted a 100 percent disability rating for convalescence under 38 C.F.R. § 4.30.  Thereafter, the RO resumed the Veteran's 10 percent disability rating.  However, based upon a review of the Veteran's medical records, including monthly physical examinations, the Board finds the Veteran's disability picture more nearly approximates a 40 percent rating beginning on and after April 1, 2008.  

The Board finds the Veteran's symptoms more closely approximate a 40 percent disability rating because of his continued weakness, muscle atrophy, gait disturbance, and limitation of movement.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; See also DeLuca, 8 Vet. App. at 206-207.  Notably, during this period, the Veteran's range of motion has been described as "markedly limited in all planes."  See Loma Linda VAMC Records.  For example, during a physical examination in October 2008, the Veteran was not able to perform any lumbar extension and was limited in forward flexion due to pain, decreased strength, and muscle spasms.  The VA physician further reported the Veteran had diminished sensation over his L4 dermatome and over the stocking/glove aspect of his bilateral feet.  Furthermore, the Veteran's strength was reported as diminished, 4/5, in his bilateral lower extremities.  During a follow-up examination in November 2008, range of motion testing could not be performed because of the Veteran's "severe pain."  

An MRI was performed in February 2009, year following the Veteran's lumbar laminectomy.  The results of this image showed continued multi-level degenerative disc disease, with a focal disc extrusion at the L4/L5 vertebra.

During a physical examination in July 2009, the Veteran was described as in "obvious discomfort" as he transitioned between the sitting and standing positions, and with all movements.  Again, it was reported his lower extremity muscles had atrophied bilaterally.  Furthermore, the VA physician reported the Veteran experienced muscle spasms in his lover back and extending into his legs after only one minute of standing. 

In addition to his continued symptoms of muscle weakness, numbness, and atrophy, the Veteran consistently reported pain at levels above 7/10.  Despite changes in medication, and his prior surgery, the Veteran continued to experience breakthrough pain which disturbed his sleep and general ability to functioning.  In May 2010, the Veteran proceeded with a trial implantation of spinal cord stimulator.  Initially, the results were positive, as the Veteran reported decreased symptoms of pain and numbness in his left and right legs.  The Veteran reported the spinal cord stimulator did not have any impact on his low back pain.  However, as the spinal cord stimulator was effective for his radicular symptoms, a permanent implant was surgically placed in October 2010. 

As such, following a review of the Veteran's longitudinal medical history, the Board concludes the objective medical evidence and the lay statements of record regarding the Veteran's symptomatology show disability that more nearly approximates that which warrants the assignment of a 40 percent disability rating beginning on and after April 1, 2008.  See 38 C.F.R. §§ 4.7, 4.40.  In this regard, the Board is aware the Veteran's claims file contains two VA examinations which suggest the Veteran's symptoms warrant a continued 20 percent disability evaluation.  However, as will be discussed below, the Board finds these VA examinations are not consistent with the weight of medical evidence, and therefore do not accurately describe the Veteran's symptoms and limitations. 

As part of his claim for an increased disability rating, the Veteran was afforded a VA examination in August 2012.  During this examination, the Veteran was reported to have functional limitations including less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  Range of motion testing noted the Veteran was able to perform forward flexion to 70 degrees, with pain beginning at 70 degrees, and extension to 10 degrees, with pain beginning at 10 degrees.  The Veteran was further noted to have normal, 5/5 muscle strength. 

Comparing this August 2012 VA examination to the Veteran's monthly treatment records from Loma Linda produces an obvious discrepancy.  Specifically, as discussed in detail above, the Veteran was repeatedly observed to exhibit muscle weakness, muscle atrophy, instability, incoordination, and disturbance of locomotion following his February 2008 lumbar laminectomy.  As such, the Board finds the range of motion testing from the August 2012 examination is not a true representation of the Veteran's symptoms, and is thus afforded less weight.  

The Veteran was afforded a second VA examination in July 2014.  During this examination, the Veteran was able to perform forward flexion to 60 degrees.  However, pain and limitation were observed beginning at 30 degrees.  The Veteran was able to perform extension only to 10 degrees.  The VA examiner further reported the Veteran experienced functional limitations including less movement than normal, incoordination, pain on movement, disturbance of locomotion, interference with sitting and standing, and lack of endurance.  These functional limitations, considered with the Veteran's painful forward flexion at 30 degrees, are more consistent with a 40 percent disability rating. 

However, the Board once again notes the July 2014 VA examination contains findings which are inconsistent with the Veteran's monthly physical examinations with the Loma Linda VAMC.  Specifically, the July 2014 VA examination reported the Veteran had no muscle atrophy and maintained full, 5/5, muscle strength.  Due to the consistency and number of observations which document the Veteran's muscle weakness and atrophy, the Board gives this portion of the July 2014 VA examination less weight. 

In granting this increased percent disability evaluation, the Board finds the medical evidence and lay allegations do not support a rating in excess of 40 percent.   The only diagnostic criteria that provides for a rating greater than 40 percent, requires a medical finding of ankylosis of the spine or that the low back disability caused incapacitating episodes amounting to at least six weeks over a 12 month period.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In this case, the medical evidence simply does not indicate the Veteran's spine is ankylosed (i.e. frozen) or that his lumbar spondylosis disability causes incapacitating episodes amounting to at least six weeks per year. 

Additionally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a, if supported by objective medical evidence.  However, the Veteran is currently separately service connected for bilateral lower extremity radiculopathy, and as discussed in the Introduction, this issue is not properly before the Board.  

Lastly, as noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  In this case, the medical evidence does not support the award of any additional rating for bladder or bowel impairment, as the Veteran has consistently denied any symptoms throughout the period on appeal.  See Loma Linda VAMC Records dated June 2006 through August 2014.  As such, a separate rating for bowel or bladder impairment is not warranted.

      iii.  Extraschedular Consideration: 

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  

The Board concludes that the Rating Schedule does adequately contemplate the Veteran's symptoms, particularly when the Veteran's painful motion is considered.  This finding is supported by the fact that the Veteran has been assigned higher ratings, of 20 percent for the period prior to February 11, 2008, and 40 percent, for the period beginning on and after April 1, 2008, which accommodate for his functional loss due to pain, muscle weakness, fatigability, and instability.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; See also DeLuca, 8 Vet. App. at 206-207.  Accordingly, the evidence, considered as a whole, indicates that the schedular rating in this case does compensate the aspects of the Veteran's limitations.  

Because the threshold step of Thun is not met here, and the Veteran's lumbar spondylosis disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spondylosis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Thun, 22 Vet App. at 115;  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased initial rating of 20 percent, but no greater, for lumbar spondylosis is granted from November 23, 2005 through February 11, 2008, subject to the laws and regulations controlling the award of monetary benefits

Entitlement to an increased initial rating of 40 percent, but no greater, for lumbar spondylosis is granted beginning on and after April 1, 2008, subject to the laws and regulations controlling the award of monetary benefits. 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


